SEVERANCE AGREEMENT

 

SEVERANCE AGREEMENT dated the 16th day of July 2013, by and between Airware Labs

Corp, a Delaware corporation ("Employer"), and Jeffrey Rassas, ("Employee").

 

WHEREAS, Employee is an executive officer and a valued employee of Employer.

 

WHEREAS, Employer and Employee desire to agree to the results of any termination
of

Employee's employment by Employer other than for cause.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth in this

Agreement, the parties hereto agree as follows:

 

1. Result of Termination Other than for Cause. In the event that Employer
terminates Employee's employment with Employer other than for cause, (a)
Employer shall pay Employee's base salary for a period of 12 months following
such termination, (b) Employer shall pay to Employee, at the same time as
bonuses are paid to Employer's other executives, a portion of the bonus earned
by Employee for the period commencing on the first day of the fiscal year for
which the bonus is calculated and ending on the date of termination ; and (c)
all unvested stock-based compensation held by Employee shall vest as of the date
of termination. As used herein, "cause" shall mean any termination of Employee
's employment by Employer as a result of Employee engaging in an act or acts
involving a crime, moral turpitude, fraud, or dishonesty, or Employee willfully
violating in a material respect Employer 's Corporate Governance Guidelines,
Code of Conduct, or any applicable Code of Ethics, including, without
limitation, the provisions thereof relating to conflicts of interest or related
party transactions.

 

 

2. Competition and Confidential Information .

(a) Interests to be Protected . The parties acknowledge that Employee performs
essential services for Employer, its employees, and its stockholders during the
term of Employee's employment with Employer. Employee is exposed to, has access
to, and works with, a considerable amount of Confidential Information (as
defined below). The parties also expressly recognize and acknowledge that the
personnel of Employer have been trained by, and are valuable to, Employer and
that Employer will incur substantial recruiting and training expenses if
Employer must hire new personnel or retrain existing personnel to fill
vacancies. The parties expressly recognize that it could seriously impair the
goodwill and diminish the value of Employer 's business should Employee compete
with Employer in any manner whatsoever. The parties acknowledge that this
covenant has an extended duration; however, they agree that this covenant is
reasonable and it is necessary for the protection of Employer, its stockholders,
and employees. For these and other reasons, and the fact that there are many
other employment opportunities available to Employee if his employment is
terminated, the parties are in full and complete agreement that the following
restrictive covenants are fair and reasonable and are entered into freely,
voluntarily, and knowingly. Furthermore, each party was given the opportunity to
consult with independent legal counsel before entering into this Agreement.



 

 

(b) Non-Competition. For the period equal to 12 months after the termination by
Employer of Employee's employment with Employer other than for cause or upon
resignation by Employee, Employee shall not (whether directly or indirectly, as
owner, principal , agent, stockholder, director, officer, manager, employee,
partner, participant, or in any other capacity) engage or become financially
interested in any competitive business conducted within the Restricted Territory
(as defined below). As used herein, the term "competitive business" shall mean
any business that sells or provides or attempts to sell or provide products or
services the same as or substantially similar to the products or services sold
or provided by Employer during Employee's employment, and the term ··Restricted
Territory'' shall mean any state or other geographical in which Employer sells
products or provides services during Employee's employment.

(c) Non-Solicitation of Employees. For a period of 24 months after the
termination by Employer

of Employee's employment with Employer other than for cause or resignation by
Employee, Employee shall not directly or indirectly, for Employee, or on behalf
of, or in conjunction with, any other person, company, partnership, corporation,
or governmental entity, solicit for employment, seek to hire, or hire any person
or persons who is employed by or was employed by Employer within 12 months of
the termination of Employee's employment for the purpose of having any such
employee engage in services that are the same as or similar or related to the
services that such employee provided for Employer.

(d) Confidential Information . Employee shall maintain in strict secrecy all
confidential or trade

secret information relating to the business of Employer (the "Confidential
Information") obtained by Employee in the course of Employee's employment, and
Employee shall not, unless first authorized in writing by Employer, disclose to,
or use for Employee's benefit or for the benefit of, any person, firm, or entity
at any time either during or subsequent to the term of Employee's employment,
any Confidential Information, except as required in the performance of
Employee’s duties on behalf of Employer. For purposes hereof, Confidential
Information shall include without limitation any materials, trade secrets,
knowledge, or information with respect to management, operational , or
investment policies and practices of Employer; any business methods or forms;
any names or addresses of customers or data on customers or suppliers; and any
business policies or other information relating to or dealing with the
management, operational, or investment policies or practices of Employer.

(e) Return of Books, Records, Papers, and Equipment. Upon the termination of
Employee's

employment with Employer for any reason, Employee shall deliver promptly to
Employer all files, lists, books, records, manuals, memoranda, drawings, and
specifications; all cost, pricing, and other financial data; all other written
or printed materials and computers, cell phones, PDAs, and other equipment that
are the property of Employer (and any copies of them); and all other materials
that may contain Confidential Information relating to the business of Employer,
which Employee may then have in Employee's possession, whether prepared by
Employee or not.

(f) Disclosure of Information. Employee shall disclose promptly to Employer, or
its nominee, any and all ideas, designs, processes, and improvements of any kind
relating to the business of Employer, whether patentable or not, conceived or
made by Employee, either alone or jointly with others, during working hours or
otherwise, during the entire period of Employee's employment with Employer or
within six months thereafter.



(g) Assignment. Employee hereby assigns to Employer or its nominee, the entire
right, title, and interest in and to all inventions, discoveries, and
improvements, whether patentable or not, that Employee may conceive or make
during Employee 's employment with Employer, or within six months thereafter,
and which relate to the business of Employer.

(h) Equitable Relief. In the event a violation of any of the restrictions
contained in this Section is established, Employer shall be entitled to
preliminary and permanent injunctive relief as well as damages and an equitable
accounting of all earnings, profits, and other benefits arising from such
violation, which right shall be cumulative and in addition to any other rights
or remedies to which Employer may be entitled. In the event of a violation of
any provision of subsection (b), (c), (t), or (g) of this Section , the period
for which those provisions would remain in effect shall be extended for a period
of time equal to that period beginning when such violation commenced and ending
when the activities constituting such

violation shall have been finally terminated in good faith.

(i) Restrictions Separable. If the scope of any provision of this Agreement
(whether in this Section 4 or otherwise) is found by a Court to be too broad to
permit enforcement to its full extent, then such provision shall be enforced to
the maximum extent permitted by law. The parties agree that the scope of any
provision of this Agreement may be modified by a judge in any proceeding to
enforce this Agreement, so that such provision can be enforced to the maximum
extent permitted by law. Each and every restriction set forth in this Section 4
is independent and severable from the others, and no such restriction shall be
rendered unenforceable by virtue of the fact that, for any reason, any other or
others of them may be unenforceable in whole or in part.

 

3. Miscellaneous.

(a) Notices. All notices, requests, demands, and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given, made, and received (i) if personally delivered, on the
date of delivery, (ii) if by facsimile transmission , upon receipt, (iii) if
mailed, three days after deposit in the United States mail , registered or
certified, return receipt requested, postage prepaid, and addressed as provided
below, or (iv) if by a courier delivery service providing overnight or
"next-day" delivery, on the next business day after deposit with such service
addressed as follows:

 

(1) If to Employer:

 

8399 E. Indian School Rd., #202

Scottsdale, AZ 8525 I

Attention: Chief Executive Officer



 

with a copy given in the manner prescribed above, to:

 

8399 E. Indian School Rd., #202

Scottsdale, AZ 85251

Attention: Ronald L. Miller, Jr., Board Member



 

(2) If to Employee:

 

8399 E. Indian School Rd., #202

Scottsdale, AZ 85251

Phone: [( ) _-_]

 

Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 5 for the giving of notice.

(b) Indulgences; Waivers. Neither any failure nor any delay on the part of
either party to exercise any right, remedy, power, or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power, or privilege preclude any other or further
exercise of the same or of any other right, remedy, power, or privilege, nor
shall any waiver of any right, remedy, power, or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power, or privilege
with respect to any other occurrence. No waiver shall be binding unless executed
in writing by the party making the waiver.

(c) Controlling Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement, shall be governed by and construed
in accordance with the laws of the state of Delaware, notwithstanding any
Delaware or other conflict-of-interest provisions to the contrary.

(d) Binding Nature of Agreement. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, personal
representatives, successors, and assigns, except that no party may assign or
transfer such party's rights or obligations under this Agreement without the
prior written consent of the other party.

(e) Execution in Counterpart. This Agreement may be executed in any number of
counterparts,

each of which shall be deemed to be an original as against any party whose
signature appears thereon, and all of which shall together constitute one and
the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of the parties reflected hereon as the signatories.

(f) Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

(g) Entire Agreement. This Agreement contains the entire understanding between
the parties

hereto with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings, inducements, and conditions,
express or implied, oral or written, except as herein contained. The express
terms hereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof. This Agreement may not be
modified or amended other than by an agreement in writing.

(h) No Participation in Severance Plans. Except as contemplated by this
Agreement,

Employee acknowledges and agrees that the compensation and other benefits set
forth in this Agreement are and shall be in lieu of any compensation or other
benefits that may otherwise be payable to or on behalf of Employee pursuant to
the terms of any severance pay arrangement of Employer or an y affiliate
thereof, or any other similar arrangement of Employer or any affiliates thereof
providing for benefits upon involuntary termination of employment.

(i) Paragraph Headings. The paragraph headings in this Agreement are for
convenience only;

they form no part of this Agreement and shall not affect its interpretation.

(j) Gender. Words used herein, regardless of the number and gender specifically
used, shall be

deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine, or neuter, as the context requires.

(k) Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays, and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunda y, or holida y, then the final day shall be deemed to be the
next day that is not a Saturday, Sunday, or holiday.

 

4. Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the parties hereto; provided that because the obligations of
Employee hereunder involve the performance of personal services, such
obligations shall not be delegated by Employee. For purposes of this Agreement
successors and assigns shall include, but not be limited to, any individual,
corporation, trust, partnership, or other entity that acquires a majority of the
stock or assets of Employer by sale, merger, consolidation, liquidation, or
other form of transfer. Employer will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of Employer to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that Employer would be required to perform it if no such succession had taken
place. Without limiting the foregoing, unless the context otherwise requires,
the term "'Employer" includes all subsidiaries of Employer.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 [airwsign.jpg]

